Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-33 are presented for examination.

Information Disclosure Statement
Submitted copies of non-patent literature documents 1 to 3 are illegible. Therefore, they are not considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preston et al (US Pub. 2018/0297114; hereinafter Preston).

As per claim 1, Preston discloses a method for operating a three-dimensional (3D) metal object manufacturing system comprising: 

generating thermal image data and dimensional image data of a metal object being formed by the 3D metal object manufacturing system prior to completion of the metal object [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092; generating a digital twin]; 

identifying thermal conditions using the generated thermal image data and dimensional image data [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092-0100; clearly using the image data defects/errors may be identified and print configuration/parameters (i.e., including thermal conditions; para 0033, 0035-0036, 0039, 0041, 0052, 0068; thermal properties or characteristics; temperature range) ]; 

comparing the identified thermal conditions to predetermined ranges corresponding to the identified thermal conditions [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0027, 0062-0063, 0092-0100, 0113, 0119, 0124; comparison against threshold parameters]; and 

performing a compensation action in response to at least one of the identified thermal conditions being outside one of the predetermined ranges that corresponds to the at least one identified thermal condition [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0091-0100, 0106-0107, 0109, 0113-0114, 0116-0125; clearly a control system can modify the print parameters to correct for deviations (i.e., identified thermal condition) during printing].
As per claim 2, Preston discloses modifying machine-ready instructions for forming metal object layers not yet formed [para 0099-0100; print configuration updated (i.e., G-code instruction set)]; and operating the 3D metal object manufacturing system using the modified machine-ready instructions [para 0099-0100, 0106-0107; clearly the objected is printed with modified machine-ready instructions].

As per claim 3, Preston discloses wherein the machine-ready instructions are G-code statements [para 0100, 0107; G-code instruction set].

As per claim 4, Preston discloses modifying a surface data model corresponding to metal object layers not yet formed [para 0100, 0107; modifying the object model]; generating machine-ready instructions using the modified surface data model [para 0059; generate machine-ready instructions]; and operating the 3D metal object manufacturing system using the machine- ready instructions generated from the modified surface data model [para 0059].

As per claim 5, Preston discloses wherein the surface data model is standard tessellation language (STL) data of the metal object [para 0059; a CAD model is converted into an STL model].

As per claim 6, Preston discloses wherein the machine-ready instructions are G-code statements [para 0100, 0107; G-code instruction set].

As per claim 7, Preston discloses changing drop spacing parameters identified in the machine-ready instructions [para 0099-0100; print parameters].

As per claim 8, Preston discloses changing at least one tool path identified in the machine-ready instructions [para 0008, 0100, 0107; generating a correction tool path; modifying the tool path].

As per claim 9, Preston discloses changing a speed for moving a printhead from which metal drops are ejected to form the metal object that are identified in the machine-ready instructions [para 0008; correcting tool path for a print head].

As per claim 10, Preston discloses changing at least one tool path within a layer using a height error identified within the object [para 0008, 0100, 0107].

As per claim 11, Preston discloses identifying a geometric discrepancy using the dimensional image data and a digital data model or a surface data model [para 0008, 0082, 0091, 0107; identifying geometry]; operating a subtractive device using the identified geometric discrepancy to remove material from the object [para 0057, 0064; removing].

Aa per claim 12, Preston discloses operating an environmental device to alter at least one of the identified thermal conditions [Fig. 1].

Claims 13-14, 16-28 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al (US Pub. 2017/00569701; hereinafter Chin).

As per claim 13, Chin discloses a method for operating a three-dimensional (3D) metal object manufacturing system comprising: 

receiving dimensional data of an object being manufactured by the 3D metal object manufacturing system from at least one measuring device in the 3D metal object manufacturing system [para 0008, 0070, 0077-0079, 0109, 0114-0115, 0119-0121, 0139; acquiring surface data]; 

comparing the received dimensional data to a digital data model or a surface data model of the object to identify at least one geometric discrepancy [para 0008, 0070, 0077-0079, 0109, 0114-0115, 0119-0121, 0139; comparing surface data to the target surface shape at the location and identifying a discrepancy if there is]; 

modifying a portion of the surface data model corresponding to metal object layers not yet formed in response to the at least one geometric discrepancy being outside a predetermined range [para 0008, 0070, 0077-0079, 0109, 0114-0115, 0119-0121, 0129, 0139; adjusting the fabrication process]; 

generating machine-ready instructions using the modified portion of the surface data model [para 0008, 0070, 0077-0079, 0109, 0114-0115, 0119-0121, 0129, 0139; inherent to the additive manufacturing to generate a G-code for the printer]; and 

operating the 3D metal object manufacturing system using the machine- ready instructions generated from the modified portion of the surface data model [para 0008, 0070, 0077-0079 0109, 0114-0115, 0119-0121, 0129, 0139; printing the metal object].


As per claim 14, Chin discloses wherein the surface data model is standard tessellation language (STL) data of the metal object [para 0029, 0072, 0079, 0112; a CAD model].

As per claim 16, Chin discloses modifying waveforms used to operate a liquid metal drop ejector in the 3D metal object manufacturing system [para 0006, 0051].

As per claim 17, Chin discloses modifying one or more pulses of the waveform by modifying at least one of a width, a magnitude, and a shape of the at least one of the one or more pulses [para 0007-0008, 0051, 0090; inherent in modifying waveforms].

As per claim 18, Chin discloses modifying a temporal delay between pulses [para 0007-0008, 0051, 0090; inherent in modifying waveforms].

As per claim 19, Chin discloses modifying a temperature of a liquid metal drop ejector in the 3D metal object manufacturing system [para 0009; temperature of one of the droplets].

As per claim 20, Chin discloses modifying a frequency of metal drop ejection of a liquid metal drop ejector in the 3D metal object manufacturing system [para 0079; frequency of droplets].

As per claim 21, Chin discloses modifying the frequency at a specific feature of the object [para 0079, 0116].

As per claim 22, Chin discloses modifying a portion of a tool path [para 0150].

As per claim 23, Chin discloses modifying a position of the modified portion of the tool path [para 0150].

As per claim 24, Chin discloses modifying a drop spacing of the portion of the tool path [para 0077].

As per claim 25, Chin discloses modifying the portion of the toolpath at one of a perimeter, an infill, an overhang, and a bridge of the object [para 0150].

As per claim 26, Chin discloses operating a subtractive component to remove material from the object [para 0130, 0136].
As per claim 27, Chin discloses removing material along a Z-axis in the object to compensate for the identified at least one geometric discrepancy [para 0130, 0136; inherent to the system as it works all around the object].

As per claim 28, Chin discloses removing material in an X-Y plane in the object to compensate for the identified at least one geometric discrepancy [para 0130, 0136; inherent to the system as it works all around the object].

As per claim 32, Chin discloses directing a flow of a volatile liquid at the portion of the object [para 0075].

As per claim 33, Chin discloses correlating Z-axis of the subtractive device with a Z-axis of the object [para 0130, 0136; inherent to the system as it works all around the object].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US Pub. 2017/00569701; hereinafter Chin) in view of Preston et al (US Pub. 2018/0297114; hereinafter Preston).

As per claim 15, Chin may not specifically disclose generating thermal image data of the metal object being formed by the 3D metal object manufacturing system prior to completion of the metal object; identifying thermal conditions using the generated thermal image data and dimensional image data; comparing the identified thermal conditions to predetermined ranges corresponding to the identified thermal conditions; and performing a compensation action in response to at least one of the identified thermal conditions being outside one of the predetermined ranges that corresponds to the at least one identified thermal condition. However, Preston (in the same field of endeavor) clearly discloses generating thermal image data of the metal object being formed by the 3D metal object manufacturing system prior to completion of the metal object [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092; generating a digital twin]; identifying thermal conditions using the generated thermal image data and dimensional image data [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0092-0100; clearly using the image data defects/errors may be identified and print configuration/parameters (i.e., including thermal conditions; para 0033, 0035-0036, 0039, 0041, 0052, 0068; thermal properties or characteristics; temperature range)]; comparing the identified thermal conditions to predetermined ranges corresponding to the identified thermal conditions [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0027, 0062-0063, 0092-0100, 0113, 0119, 0124; comparison against threshold parameters]; and performing a compensation action in response to at least one of the identified thermal conditions being outside one of the predetermined ranges that corresponds to the at least one identified thermal condition [abstract; Fig. 6A, 6B, 7A, 7B, 8, 13; para 0062-0063, 0091-0100, 0106-0107, 0109, 0113-0114, 0116-0125; clearly a control system can modify the print parameters to correct for deviations (i.e., identified thermal condition) during printing].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to a metal 3D printing system and performing a compensation action in response to an identified error or deviation.


As per claims 29 and 30, Preston discloses operating a 5-axis milling machine using the identified at least one geometric discrepancy to remove the material from the object [para 64].

As per claim 31, Preston discloses cooling a portion of the object prior to operating the subtractive device [para 0044].


Shor summary of the cited prior art by the examiner in the PTO-892 form but not used in the rejection above.
A. US-20150024233 discloses a manufacturing and quality control method for fabricating a fabricated part from a series of layers, the method comprising: sequentially forming one or more layers of the series of layers, using additive manufacturing from a stock material and based upon a geometric description, to form an at least partially completed in-process part; synchronously acquiring dimensional data about at least a portion of the one or more layers; and comparing the geometric description to the dimensional data.
B. US-20180275634 discloses improvements in or relating to the control of a chain of machines, including an additive manufacturing machine, in the manufacture of a workpiece. The invention has particular application to apparatus and control software for generating instructions for controlling machines of the chain including the additive manufacturing machine.
D. US-20180322621 discloses techniques relate to monitoring of the volumetric surface texture of objects being built, or collecting dimensional data during a build and comparing it to an input geometric description in order to determine if a part has been built correctly.
E. US-20190275744 discloses system and method for malware detection in additive manufactured parts.
F. US-20200130282 discloses a thermal camera positioned to capture thermal images of a 3D printer build area and a processor to: identify occlusion in a first thermal image captured by the thermal camera during a 3D print process based on a comparison of the first thermal image to a previously captured second thermal image.


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by applicant in submitted information discloser statement.